United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-563
Issued: May 22, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 6, 2014 appellant filed a timely appeal from a July 15, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant established that he has more than 15 percent
hearing loss of the right ear; and (2) whether he has sustained a hearing loss in his left ear
causally related to his federal employment.

1

This appeal was received by the Board on January 14, 2014. As the 180th day following July 15, 2013 was
Saturday, January 11, 2014, this appeal would have been timely filed if received on Monday, January 13, 2014. See
20 C.F.R. § 501.3(f)(2). Since the appeal was received on January 14, 2014, the Board accepts the date of postmark,
January 6, 2014 as the date of filing. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 8, 2008 appellant, a 73-year-old mail processing mechanic, filed an occupational
disease claim (Form CA-2), alleging bilateral hearing loss caused by factors of his federal
employment. He worked as a mechanic at the employing establishment since 1982 and was
exposed to loud noise. Appellant repaired various machines. Hearing protection was provided
but not always used. From 1961 to 1981 appellant was on active duty in the U.S. Navy; he
served on board a surface ship and a submarine.
In a July 11, 2008 report, Dr. Richard W. Seaman, a Board-certified otolaryngologist,
evaluated appellant for bilateral sensorineural hearing loss. An audiogram dated July 8, 2012,
with an attached calibration certificate, showed hearing levels of 80, 85, 75, 75 decibels on the
left and 30, 35, 30 and 45 decibels on the right, at 500, 1,000, 2,000 and 3,000 Hertz,
respectively. Based on the audiogram, appellant had a ratable hearing loss of 15 percent in the
right ear due to noise exposure and presbycusis. While Dr. Seaman noted that appellant had
complaints of tinnitus, he found no impairment due to that condition. He recommended hearing
aids for the right ear. Regarding the left ear, Dr. Seaman stated that appellant’s left ear was a
“dead” ear and found that the left-sided hearing loss was not causally related to the noise
exposure.
On September 15, 2009 OWCP accepted the claim for right hearing loss with tinnitus.
On October 11, 2012 Dr. L.I. Weaver, an OWCP medical adviser, reviewed the record.
He related that appellant had noticed a gradual loss of hearing since 1996. Dr. Weaver worked
as a mechanic on all machines. Hearing protection was provided but may not have been used
due to urgent repair needs. The July 8, 2008 audiometry report for Dr. Seaman revealed that the
left ear was a “dead ear,” with a profound hearing loss; no useful speech or word discrimination
and deafness that was not characteristic of a hearing loss due to work-related noise exposure. A
workup for acoustic neuroma was negative and the etiology of the left ear hearing loss was not
identified.
As to the right ear, Dr. Weaver noted that the loss was a combination in excess of that
which would be normally predicted on the basis of presbycusis alone and was likely due to noise
exposure. The extent of loss measured 15 percent as found by Dr. Seaman. Dr. Weaver also
noted appellant’s history of a high-pitched tinnitus that was annoying but did not interfere with
activities of daily living. There was a zero percent (no) impairment under the American Medical
Association, Guides to the Evaluation of Permanent Impairment for tinnitus.
By decision dated July 15, 2013, OWCP granted a schedule award for 15 percent hearing
loss in his right ear and found that he required a hearing aid for the right ear. Appellant did not
establish that his left ear hearing loss was causally related to his federal employment.

2

LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.6 Using the frequencies of 500, 1,000, 2,000 and 3,000 Hertz, the losses at each
frequency are added up and averaged.7 Then, the fence of 25 decibels is deducted. The
remaining amount is multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing
loss.8 The Board has concurred in OWCP’s adoption of this standard for evaluating hearing
loss.9
ANALYSIS -- ISSUE 1
OWCP found that appellant had sustained an employment-related right-sided hearing loss
in accordance with the A.M.A., Guides.10 Dr. Seaman obtained a July 8, 2012 audiogram
showing hearing loss levels of 30, 35, 30 and 45 decibels on the right. The losses were added to
total 140 decibels and then averaged to 35 decibels. The average of 35 decibels was reduced by
the fence of 25 decibels to 10 decibels, which was then multiplied by the factor of 1.5 to equal 15
decibels. Dr. Seaman noted that appellant had tinnitus, but that it did not interfere with his
activities of daily living. The A.M.A., Guides provide that tinnitus is not a disease but rather a
symptom that may be the result of disease or injury.11 The A.M.A., Guides state that, if tinnitus
interferes with activities of daily living, including sleep, reading (and other tasks requiring
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

5

Id.

6

Federal (FECA) Procedure Manual, Part 3 -- Schedule Awards, Special Determinations, Chapter 2.700.4.b
(January 2010).
7

Id.

8

Id.

9

See Donald E. Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket
No. 01-1570 (issued August 13, 2002).
10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002); Frantz Ghassan, 57 ECAB 349 (2006).
11

See A.M.A., Guides 249.

3

concentration), enjoyment of quiet recreation and emotional well-being, up to five percent may
be added to a measurable hearing impairment.12 Dr. Seaman concluded that appellant was not
entitled to an additional award for tinnitus, as it did not interfere with his activities of daily
living. The weight of medical opinion establishes that appellant had 15 percent right-sided
hearing loss. The district medical adviser reviewed Dr. Seaman’s reports on October 11, 2012.
Dr. Weaver agreed that appellant had 15 percent right-sided hearing loss, which was
employment related. There is no medical evidence of record to establish more than 15 percent
right-sided hearing loss. OWCP properly granted appellant a schedule award for this amount.
LEGAL PRECEDENT -- ISSUE 2
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.13
ANALYSIS -- ISSUE 2
It is not disputed that appellant sustained a hearing loss in his left ear. The issue is
whether his hearing loss was caused or aggravated by exposure to noise in his employing
establishment.
Dr. Seaman provided a thorough examination and a reasoned opinion explaining how the
findings on examination and testing were not due to the noise in appellant’s employment. He
explained that appellant’s left ear was a “dead” ear and was not causally related to the history of
occupational noise exposure. Dr. Weaver concurred with this opinion. The Board finds that
Dr. Seaman’s report represents the weight of the evidence. The Board also notes that appellant
has not submitted any medical evidence that relates his left-sided hearing loss to noise exposure
in his federal employment. The Board finds that under these circumstances OWCP did not abuse
its discretion under section 8103(a) by denying authorization for a hearing aid for the left ear.
On appeal, appellant contends that he sustained a hearing loss causally related to noise
exposure at his federal employment and that therefore he is entitled to a schedule award for the
left ear. As noted, the medical evidence of record does not substantiate that his left-sided hearing
loss was employment related.

12

See Robert E. Cullison, 55 ECAB 570 (2004); R.H., Docket No. 10-2139 (issued July 13, 2011).

13

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

4

CONCLUSION
The Board finds that OWCP properly granted appellant a schedule award for 15 percent
permanent impairment of the right ear and that appellant did not meet his burden of proof to
establish that his left-sided sensorineural hearing loss was causally related to his federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the July 15, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 22, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

